IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                                    Appellant
    v.

THE STATE OF TEXAS,
                                                                    Appellee


                               From the 19th District Court
                                McLennan County, Texas
                               Trial Court No. 2014-290-C1


                                            ORDER


         By letter dated May 7, 2019, appellant was notified by the Clerk of this Court that

this appeal would be set for submission without oral argument on May 29, 2019. On May

28, 2019, Appellant’s “Motion for extension of time to file submission of appeal without

oral argument” was filed.1 It was not properly served. Appellant has been warned about

the failure to properly serve documents sent to this Court.




1
  Appellant requests the submission to be delayed 60 more days so that he may file his response to his
attorney’s Anders brief. Appellant has had since December 20, 2018 to file his response.
       Because the opinion and judgment in this appeal issued on May 29, 2019,

appellant’s motion is dismissed as moot.


                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion dismissed
Order issued and filed June 5, 2019




Thomas v. State                                                          Page 2